Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
6, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 6, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00521-CV
____________
 
IN RE ANTONIO COX, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
8, 2006, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Debbie Stricklin, presiding
judge of the 180th District Court of Harris County, to rule on his pro se motion
to dismiss the indictment in his criminal case and his pro se motion for
a speedy trial.
Relator has not established that he is entitled to
mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed July 6, 2006.
Panel consists of Chief Justice
Hedges, Justice Yates, and Justice Guzman.